Exhibit 99.1 CollabRx, Inc. Informing Next Generation Healthcare This presentation and the accompanying commentary include forward-looking statements about CollabRx’ anticipated results that involve risks and uncertainties. Some of the information contained in this presentation, including, but not limited to, statements as to industry trends and CollabRx’ plans, objectives, expectations and strategy for its business, contains forward-looking statements that are subject to risks and uncertainties that could cause actual results or events to differ materially from those expressed or implied by such forward-looking statements. Any statements that are not statements of historical fact are forward-looking statements. When used, the words "believe," "plan," "intend," "anticipate," "target," "estimate," "expect" and the like, and/or future tense or conditional constructions ("will," "may," "could," "should," etc.), or similar expressions, identify certain of these forward-looking statements. Important factors which could cause actual results to differ materially from those in the forward-looking statements are detailed in filings made by CollabRx with the Securities and Exchange Commission. CollabRx undertakes no obligation to update or revise any such forward- looking statements to reflect subsequent events or circumstances. 2 Copyright Collabrx, Inc. 2012 NASDAQ CM:CLRX ¡CollabRx’ Identity, Technology and Approach ¡Platform for Knowledge Integration ¡Products - Released and Under Development ¡Healthcare Big Data Landscape ¡Product Examples ¡History, Management Team, Investment Thesis ¡Contacts Copyright Collabrx, Inc. 2012 NASDAQ CM:CLRX 3 ¡Data Analytics Company, founded 2008 §NASDAQ CM:July 12, 2012 through merger ¡Product-Driven, using a unique combination of Experts and Expert Systems to create a Proprietary Knowledgebase ¡Inform clinical decision-making with up-to-date, actionable information on: §Biomarkers §Clinical Trials §Diagnostic Tests § Approved and Investigational New Drugs ¡Focused today in Oncology for cancer diagnostics and treatment planning 4 NASDAQ CM:CLRX Copyright Collabrx, Inc. 2012 ¡Democratizing information by widely distributing KOL-based insights ¡“Agnostic” to any particular diagnostic test - focused on relevant biomarkers, therapies, drugs and trials ¡Technology platform allows scaling in all dimensions as new biomarkers identified ¡Easy-to-use apps are key to accessibility and usability ¡Flexible and adaptable software-centric company Copyright Collabrx, Inc. 2012 NASDAQ CM:CLRX 5 Copyright Collabrx, Inc. 2012 NASDAQ CM:CLRX 6 Disease Targets Drugs Biomarkers Clinical Trials KNOWLEDGE INTEGRATION Basic Analytic Synthetic Capture and Integrate Acquire or License Create Over 75 medical and scientific advisors from leading institutions "We're pleased to partner with CollabRx to leverage the Internet and social media to improve cancer treatment planning in melanoma and beyond.” “Our collaboration with CollabRx helps us deliver on our mission to serve patients and fosters greater communication between patients and physicians which is vital to successful treatment.” 7 NASDAQ CM:CLRX Copyright Collabrx, Inc. 2012 Copyright Collabrx, Inc. 2012 NASDAQ CM:CLRX 8 Medical and Scientific Content Dynamically updated Best practice insights Clinically relevant interpretations Software and IT Content delivery systems (“apps”) Knowledge management systems Decision support dashboards Tools and Services Artificial intelligence-based analytics Interpretation of Big Data Business intelligence (Pharma/Biotech) Copyright Collabrx, Inc. 2012 NASDAQ CM:CLRX 9 Physician /Patient Care Team Laboratory / Treatment Team Therapy Finder Apps Lung, Melanoma, Colorectal, Metastatic Breast, Prostate, Pancreatic, Acute Leukemia, Sarcoma (including GIST), GBE Clinical Trial Matching App Biomarker Reference Tool Interpretation Portal Path Lab App Molecular Diagnostics Decision Support Workflow and Clinical Course Issues Lab Dashboard (EMR) Clinical Interpretation App Analyticson collected data - Mobile - Social Networking Copyright Collabrx, Inc. 2012 NASDAQ CM:CLRX 10 Physician /Patient Care Team Laboratory / Treatment Team Sponsored Apps distributed through On-Line Media: *Based on reimbursed molecular PGx cancer test datafrom United Healthcare and **Market Research.com#Internal Estimates Phase II/III no approved indications Path Lab Product only distributed by CollabRx: Annual: 750,000 tests* Ave. Price / Test ~ $3,000 Ave. Price / Report ~ $100-$200 TAM (today): $75M - $150M Growth Rate:~47% pa** TAM (5 yr):$350M - $700M Pharma Pre-Launch Marketing budget per drug:~ $50M # Number of Drugs in Pipeline for Common Incident Cancers ~ 50 % of Budget to On-Line 10% TAM: $250M Copyright Collabrx, Inc. 2012 NASDAQ CM:CLRX 11 12 Clinical Support Public Awareness Research Support Risk- Stratification Self-Care Enabler Data Generation Data Interpretation Decision Influence Caris Life Sciences Medicine Illumina Roche 454 Legend:Industry Segment Molecular Profiling / Dx Clinical Reference Predictive Analytics My Cancer Genome Elsevier Clinical UpToDate Gene Insight Compendia Biosciences IBM Watson N-of-One 23 and Me Copyright Collabrx, Inc. 2012 NASDAQ CM:CLRX Caris Life 13 Clinical Support Public Awareness Research Support Risk- Stratification Self-Care Enabler Data Generation Data Interpretation Decision Influence Foundation Medicine Illumina Roche 454 Legend:Industry Segment Molecular Profiling / Dx Clinical Reference Predictive Analytics Compendia Biosciences IBM 23 and Me Copyright Collabrx, Inc. 2012 NASDAQ CM:CLRX 14 NASDAQ CM:CLRX Copyright Collabrx, Inc. 2012 Copyright Collabrx, Inc. 2012 NASDAQ CM:CLRX 15 •Expert insights on: • Targets • Treatment Guidelines • Drugs • Trials • Literature. •Links to:“ • Therapy Finder Advisor and Board • Learning About the Science Behind the Target Treating Physician Portal Patient Portal Test Result (e.g.,ION TORRENT) Content Engine 16 NASDAQ CM:CLRX Copyright Collabrx, Inc. 2012 Drugs Clinical Trials “CollabRx has pioneered the development of a scalable platform and process to provide current, actionable, easily accessible, and highly credible knowledge at the point of care to aid physicians in developing a cancer treatment plan based on tumor molecular profiles.We are excited to include this key capability with our molecular diagnostic tests.” Copyright Collabrx, Inc. 2012 NASDAQ CM:CLRX 17 -Ronnie Andrews, President Medical Sciences,Life Technologies Corporation ¡Thomas Mika,Chairman & CEO §Tegal, IMTEC, Cresap, NSF ¡George Lundberg, MD, Editor-In-Chief §American Medical Association, WebMD, Medscape ¡Gavin Gordon, MBA, PhD, Head of Bus Dev & Alliances §Harvard Medical School (professor; molecular pathology) ¡Smruti Vidwans, PhD, Chief Scientist §McKinsey & Company (GSK, Roche), MIT, UCSF ¡Randy Gobbel, PhD, Head of Engineering §PARC (XEROX), XEROX, MDL, UCSD 18 NASDAQ CM:CLRX Copyright Collabrx, Inc. 2012 ¡Founded 2008 by Silicon Valley Tech Entrepreneurs §Approximately $10M Invested Capital §Acquired byTegal Corporation (TGAL) on July 12, 2012 ¡NASDAQ CM:CLRX (as of September 27, 2012) §Cash:$6.2M as of September 30, 2012 (Q2-FY’13) §Liabilities:$0.5M Note to Sellers §Net Operating Loss(Estimates): ~ $100M Federal; $50M California §~ 2 Million Total Shares Outstanding; ~2.6M fully-diluted ¡Convergence of multiple mega trends ¡Disruptive technology and approach ¡No comparable micro-caps in this sector ¡Goals for CY2013 - Expand strategic partnerships, product development, and product launches for initial revenue 19 NASDAQ CM:CLRX Copyright Collabrx, Inc. 2012 Thomas R. Mika,Chairman & CEO tmika@collabrx.com 415.248.5350 (office) 415-686-2198 (mobile) Investor Relations Contact: Robert Ferri Robert Ferri Partners 580 California Street, Suite 1200
